BOOKER T. SHAW, C.J.
Appellant Deandre Buchanan appeals from a judgment denying his petition for writ of habeas corpus. The appeal is dismissed.
Respondent State of Missouri has filed a motion to dismiss Appellant’s appeal. Appellant has not filed a response to the motion. Respondent asserts that there is no authority for Appellant’s appeal. Appellant seeks to appeal from the circuit court’s judgment denying his petition for writ of habeas corpus. An appeal does not he from the denial of a petition for habeas corpus. Blackmon v. Missouri Board of Probation and Parole, 97 S.W.3d 458 (Mo. banc 2003); Waserman v. Purkett, 169 S.W.3d 151 (Mo.App. E.D.2005).1 If we lack jurisdiction to entertain an appeal, then it should be dismissed. Buff v. Roper, 155 S.W.3d 811, 812 (Mo.App. E.D.2005).
Respondent’s motion to dismiss is granted. The appeal is dismissed for lack of an appealable judgment.
GLENN A. NORTON and PATRICIA L. COHEN, JJ., concur.

. A petitioner’s remedy where a petition for writ of habeas corpus is denied is to file a new writ petition in a higher court. Webster v. Purkett, 110 S.W.3d 832, 837 (Mo.App. E.D.2003).